I concur in the opinion of WERNER, J. It is theoretically possible at least that the railroad company may have riparian rights attached to certain of the pieces of land owned by it. It is equally possible that they have no rights of the kind. The question depends on the terms and character of the conveyances by which the lands were granted to it. The record before us contains nothing but a reference to the deeds and the record thereof, but does not state their contents, and it is not possible in this state of the record to determine whether the railroad company has or has not any riparian rights.